     Case 5:17-cr-00159-PA Document 263 Filed 12/29/20 Page 1 of 2 Page ID #:2231



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     SHAWN T. ANDREWS (Cal. Bar No. 319565)
4    Assistant United States Attorney
     Violent and Organized Crime Section
5         1300 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6104
7         Facsimile: (213) 894-3713
          E-mail:    shawn.andrews@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                           UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,                No. CR 17-159-PA-1

13             Plaintiff,                     GOVERNMENT’S MOTION TO DISMISS THE
                                              INDICTMENT WITH PREJUDICE AS TO
14                   v.                       DEFENDANT PATRICK JOHN BACON
                                              PURSUANT TO FEDERAL RULE OF
15   PATRICK JOHN BACON,                      CRIMINAL PROCEDURE 48(a)

16             Defendant.

17

18        Plaintiff United States of America, by and through its counsel
19   of record, the United States Attorney for the Central District of
20   California and Assistant United States Attorney Shawn T. Andrews,
21   hereby moves pursuant to Rule 48(a) of the Federal Rules of Criminal
22   //
23   //
24   //
25   //
26

27

28
     Case 5:17-cr-00159-PA Document 263 Filed 12/29/20 Page 2 of 2 Page ID #:2232



1    Procedure to dismiss the indictment charging defendant Patrick John

2    Bacon with assault with a dangerous weapon with the intent to do

3    bodily harm (18 U.S.C. § 113(a)(3)) and assault resulting in serious

4    bodily injury (18 U.S.C. § 113(a)(6)), with prejudice in the above-

5    captioned matter.

6         On Monday, December 21, 2020, Federal Bureau of Prisons Counsel

7    at United States Penitentiary Thomson in Thomson, Illinois informed

8    the government that Mr. Bacon passed away.         In light of Mr. Bacon’s

9    death, the government is required to move to abate the prosecution,
10   vacate Mr. Bacon’s conviction, and dismiss the indictment as to Mr.
11   Bacon alone.    See United States v. Rich, 603 F.3d 722, 724 (9th Cir.
12   2010).

13

14   Dated: December 29, 2020             Respectfully submitted,

15                                        NICOLA T. HANNA
                                          United States Attorney
16
                                          BRANDON D. FOX
17                                        Assistant United States Attorney
                                          Chief, Criminal Division
18
19                                              /s/
                                          SHAWN T. ANDREWS
20                                        Assistant United States Attorney

21                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
22

23

24

25

26

27

28

                                             2
